Case 1:18-cv-02351-KLM Document 88 Filed 06/17/19 USDC Colorado Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO

                                 CASE NO. 1:18-cv-02351-KLM

FARMLAND PARTNERS, INC.,

                Plaintiff,

v.

ROTA FORTUNAE (WHOSE TRUE NAME IS UNKNOWN), JOHN/JANE
DOES 2-10 (WHOSE TRUE NAMES ARE UNKNOWN),

                Defendants.


       UNOPPOSED MOTION TO RESCHEDULE SCHEDULING CONFERENCE


        Defendant Rota Fortunae, by and through his counsel, Foster Graham Milstein and

Calisher, LLP, and pursuant to the Court’s June 11, 2019 Minute Order [Doc No. 86], hereby

moves the Court to reschedule the Scheduling Conference currently set for August 8, 2019 at

10:00 a.m.

        1.      The Court’s Order of June 11, 2019 [Doc. No. 63] set a Scheduling Conference

for August 8, 2019 at 10:00 a.m.

        2.      Undersigned counsel, Mr. John Chanin, is scheduled to be out of town on August

8, 2019 and cannot attend a Scheduling Conference at that time.

        3.      Undersigned counsel has conferred with counsel for Plaintiff. Plaintiff does not

oppose rescheduling the Scheduling Conference.

        4.      The Court’s clerk has indicated the Court has availability on August 1, 2019.

Counsel for each Party have also confirmed their availability to appear for a Scheduling

Conference on August 1, 2019.




{00710122.DOCX / 1 }
Case 1:18-cv-02351-KLM Document 88 Filed 06/17/19 USDC Colorado Page 2 of 3




        5.      This is the first request by Defendant Rota Fortunae to reschedule the Scheduling

Conference. Granting the request will not delay this action or prejudice any party.

        WHEREFORE, Defendant Rota Fortunae respectfully moves the Court to reschedule the

Scheduling Conference to August 1st, 2019, with the parties’ proposed scheduling order due no

later than July 25, 2019.


        Respectfully submitted this 17th Day of June, 2019,

                                                     /s/ John A. Chanin
                                                     John A. Chanin
                                                     Katherine Roush
                                                     Melanie MacWilliams-Brooks
                                                     FOSTER GRAHAM MILSTEIN &
                                                     CALISHER, LLP
                                                     360 South Garfield Street, 6th Floor
                                                     Denver, CO 80209
                                                     Telephone: (303) 333-9810
                                                     FAX: (303) 333-9786
                                                     E-mail: jchanin@fostergraham.com
                                                     kroush@fostergraham.com
                                                     mbrooks@fostergraham.com
                                                     Attorneys for Defendant, Rota Fortunae




{00710122.DOCX / 1 }
Case 1:18-cv-02351-KLM Document 88 Filed 06/17/19 USDC Colorado Page 3 of 3




                               CERTIFICATE OF SERVICE

       I hereby certify that on this 17th Day of June, 2019, I electronically filed the foregoing
UNOPPOSED MOTION TO RESCHEDULE SCHEDULING CONFERENCE with the
Clerk of the Court using the ECF system, and served via ECF to the following:

Scott F. Llewellyn
Kyle S. Pietari
Morrison & Foerster LLP
4200 Republic Plaza
370 Seventeenth Street
Denver, Colorado 80202-5638
sllewellyn@mofo.com
kpietari@mofo.com

and

Michael D. Birnbaum
Morrison & Foerster LLP
250 West 55th Street
New York, NY 10019
mbirnbaum@mofo.com

                                            /s/   Lucas Wiggins
                                            Lucas Wiggins




{00710122.DOCX / 1 }
